Action by the plaintiff wife to recover damages for injuries sustained as the result of the negligence of an operator in placing the exit door of his bus adjacent to a pile of ice on which she slipped and fell while alighting from the bus. Her husband sued to recover for loss of services and for expenses. Judgment for plaintiffs reversed on the facts and new trial granted, with costs to abide the event, unless within ten days from service of a copy of the order to be entered hereon, with notice of entry thereof, plaintiff wife stipulate to reduce the amount of the verdict in her favor from $40,000 to $30,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. The verdict in favor of the plaintiff wife is excessive. Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ., concur.